Appeal from an order of an official referee modifying a judgment of divorce by striking out a provision thereof requiring defendant to pay $35 per week for the support of a child, and substituting therefor a provision transferring the custody of the child to a private institution and requiring the defendant to pay the reasonable charges for the child’s maintenance and care thereat, dismissed, without costs. Pending appeal, execution of the order appealed from has been stayed, the defendant has complied with the requirements of the original decree and the child whose custody is involved has attained his majority. The issues in this divorce action as to custody and maintenance of the child have become academic. Adequate remedies exist to compel the support of adult children where they are physically unable to take care of themselves, whether in the form of an action for necessaries furnished, or otherwise. (Moskowitz v. Moskowitz, 269 App. Div. 710; Shapiro v. Shapiro, 256 App. Div. 838; Halsted v. Halsted, 228 App. Div. 298; Johnstone v. Johnstone, 130 Mise. 243.) Lewis, P. J., Carswell, Johnston, Adel and Aldrich, JJ., concur. [See post, p. 835, 876.]